Order unanimously affirmed without costs. Memorandum: Family Court properly awarded custody of the parties’ two children to petitioner father and directed supervised visitation with respondent mother. The court directed the change of custody from respondent to petitioner following its determination in a related neglect proceeding that respondent had neglected her children (Matter of Nicole Q., 242 AD2d 915 [decided herewith]).
Between biological parents, a change of custody is determined based upon the best interests of the children (see, Friederwitzer v Friederwitzer, 55 NY2d 89). Here, the court’s decision has a “sound and substantial basis in the record” (Matter of Van Dyck v Van Dyck, 97 AD2d 909). (Appeal from Order of Erie County Family Court, Rosa, J.—Custody.) Present—Pine, J. P., Lawton, Hayes, Callahan and Boehm, JJ.